United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                      February 11, 2004
                           FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk

                                 No. 03-10174



In The Matter Of: A.C. PAINTING COMPANY, INC.,
                                   Debtor,
__________________________

AHARON CHEN, also known as Aaron Chen,
                                   Appellee - Cross-Appellant

LINDA MARTIN,
                                           Appellee,

                                    versus

TEXAS WORKERS COMPENSATION INSURANCE FUND,
                                   Appellant - Cross-Appellee.



            Appeals from the United States District Court
                  For the Northern District of Texas
                       (USDC No. 3:02-CV-1582-P)




Before JOLLY, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:*

      We agree with the district court that both claims are barred

by limitations, for essentially the reasons stated by the district

court.

      AFFIRMED.



      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.